Citation Nr: 1646970	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  11-12 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for loss of the right testicle.

3.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1966 to June 1970.  

These matters come before the Board of Veterans'' Appeals (Board) on appeal from October 2010 and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

The October 2010 rating decision, in pertinent part, denied the Veteran's claim of entitlement to service connection for tinnitus.  The February 2015 rating decision denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for loss of the right testicle.  

The claim for service connection of tinnitus was previously before the Board in August 2014, at which time, the claim was remanded for additional development.  A supplemental statement of the case was issued in October 2016.  The case was returned to the Board for appellate consideration. 

In August 20014, the Board also remanded a claim of entitlement to service connection for a dental disability, for VA compensation and treatment purposes, in lieu of referring the claim to the RO.  The Remand directed the RO to refer the Veteran's claim for dental treatment to the appropriate VA Medical Center (VAMC) to determine if the Veteran meets the basic eligibility requirements of 
38 C.F.R. § 17.161, and if the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination, the RO should adjudicate the claim.  In October 2016, the RO referred the Veteran's claim for dental treatment to the VAMC in Boise, Idaho.  As such, the Board finds that there has been substantial compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for loss of the right testicle and entitlement to service connection for bilateral hearing loss disability are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is attributable to service.


CONCLUSION OF LAW

Tinnitus was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Nevertheless, the Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.



	(CONTINUED ON NEXT PAGE)

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As tinnitus is a disease of the organic nervous system, tinnitus is a chronic disease for VA compensation purposes; if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that his current tinnitus is related to noise exposure in service.  It is not in dispute that the Veteran currently has tinnitus.  Furthermore, the RO has already conceded that the Veteran had noise exposure in service based on evidence of record that shows that he served on a ship in the U.S. Navy with three years of sea service, and that he had a military occupational specialty (MOS) of electrical repairman.  

The Veteran was first afforded a VA audiological examination in May 2010.  The Veteran reported military noise exposure from aircraft carrier jets, and noise from the boiler room with turbine engines and pipes, with no hearing protection.  The Veteran also reported several years of post-service occupational and recreational noise exposure, without hearing protection.  He complained of constant, bilateral tinnitus of unknown onset.  In addition to the Veteran's complaints of tinnitus, the VA examiner diagnosed bilateral sensorineural hearing loss, and opined that the Veteran's current hearing loss and tinnitus are less likely as not related to active duty noise exposure.  The only explanation the VA examiner gave for the opinion was that there was no evidence of hearing loss or tinnitus during active duty, and also that the Veteran has a history of civilian and recreational noise exposure.  

The Veteran was afforded another VA examination in December 2014.  According to the report, the Veteran denied a history of noise exposure after service, and complained of recurrent tinnitus.  The report does not reflect that he indicated onset, but that he stated that his tinnitus increased approximately 10 years earlier.  An audiological evaluation indicated that the Veteran has bilateral hearing loss disability.  The VA examiner stated that an etiological opinion as to the Veteran's bilateral hearing loss disability could not be provided without resorting to speculation, because no hearing evaluation was provided at the Veteran's separation from service.  The VA examiner nonetheless found that the Veteran's tinnitus is at least as likely as not associated with the Veteran's bilateral hearing loss disability and that the Veteran's tinnitus was less likely than not caused by or the result of military noise exposure because the Veteran did not report onset in service.  
 
The Board finds that service connection is warranted for tinnitus.  As previously noted, the Veteran's in-service noise exposure is not in dispute.  The Board also finds that the opinions of the May 2010 and December 2014 VA examiners are inadequate.  The Board points out that the absence of evidence of tinnitus at separation or for many years after is not determinative as to whether tinnitus is related to military service and does not preclude service connection of tinnitus in this case.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability); 38 C.F.R. § 3.303(d) (service connection warranted in some circumstances where disease is first diagnosed after service).  

Moreover, the Board observes that the December 2014 VA examiner's etiology opinions are inconsistent with each other and the medical evidence of record.  In this regard, the Board notes that the VA examiner acknowledged that the Veteran's tinnitus is due to his bilateral hearing loss disability, but stated that whether the Veteran's bilateral hearing loss was related to in-service noise exposure could not be determined without resort to speculation.  However, the VA examiner also stated that the Veteran's tinnitus was unrelated to his noise exposure in service.  The tinnitus cannot be unrelated to service and related to bilateral hearing loss disability that may be related to service. 

To the extent that the May 2010 and December 2014 VA examiners relied on the ambiguity of the exact onset of the Veteran's tinnitus as the sole explanation for the tinnitus not being related to in-service noise exposure, the opinions lack probative value.  The opinions disregard the Veteran's competent and credible lay statements attesting that the onset of tinnitus is related to noise exposure during service, as well as a medical history devoid of other risk factors for tinnitus.  Thus, the VA examiners' finding that the Veteran's tinnitus is unrelated to noise exposure in service is inconsistent with the evidence of record.  In short, other than the noise exposure in service, there is no other plausible cause for the Veteran's tinnitus.  

The Veteran's competent and credible statements thus provide a nexus linking his current tinnitus and to his in-service noise exposure; harmful noise exposure is consistent with the conditions of his service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits).  

Hence, on this record, the evidence is found to be at least evenly balanced in showing that the Veteran's tinnitus at least as likely as not had clinical onset following his exposure to harmful noise levels in connection with his service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board, in August 2014, noted that the Veteran has been diagnosed with mild to moderate sensorineural hearing loss in the left ear and moderate to severe sensorineural hearing loss in the right ear that meets the criteria for hearing loss for VA compensation purposes, and that in-service noise exposure for the Veteran has been conceded.  See 38 C.F.R. § 3.385.  The Board acknowledged that the Veteran had not yet filed a claim for entitlement to service connection for bilateral hearing loss disability, but, in light of the aforementioned findings and the Veteran's claim for service connection of tinnitus (since granted herein), that the Veteran may want to file a new claim for service connection for his diagnosed bilateral hearing loss disability, and referred the matter back to the RO for clarification, and for any appropriate action.  See also Robinette  v. Brown, 8 Vet. App. 69, 76 (1995) (claim documents must be read in a liberal manner so as to identify and carry out the required adjudication of all claims that are reasonably raised by the evidence of record whether or not formally claimed in a VA application).  As the RO has not taken any action to clarify whether the Veteran desires to file a claim for service connection for bilateral hearing loss disability, and the Veteran has been granted service connection for tinnitus, the Board finds that remand, rather than referral, is appropriate. 

A remand with instructions to the RO to issue a notice letter, explaining that he may be entitled to service connection for bilateral hearing loss disability, the evidence needed to substantiate such a claim for service connection, and his and VA's respective duties for obtaining evidence, will better ensure that the claim is addressed promptly and efficiently and is therefore consistent with the uniquely pro-claimant principles underlying the veterans' benefits system.  See Nat'l Org. of Veterans Advocates, Inc. v. Sec'y of Veterans Affairs, 710 F.3d 1328, 1330 (Fed. Cir. 2013).  See also Young (William) v. Shinseki, 25 Vet. App. 201, 204 (2012) ("when a claim (or a part or theory in support of a claim) erroneously is referred instead of remanded, a claimant loses his statutory right to expedited consideration absent Court correction").

Additionally, in September 2016, the Veteran filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) as to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for loss of right testicle.  At that time, the Veteran indicated that he wanted a hearing before a Veterans Law Judge of the Board, at the RO, otherwise known as a Travel Board hearing.  

The Board observes that the Veteran's request for a Travel Board hearing has not been acknowledged by the RO, and that he has not been given the opportunity to amend his request to a Board hearing via videoconference.  There is also no indication that any steps have been taken to schedule a Travel Board or videoconference hearing as to this issue, and that his hearing request has not been withdrawn.  As such, the Board must remand the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for loss of the right testicle so that such a hearing can be scheduled.  See 38 C.F.R. §§ 20.700, 20.704(a) (2016).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled, in accordance with appropriate procedures, for a Board hearing at the RO (to include a videoconference hearing), so that the Veteran may present testimony as to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for loss of the right testicle. 

The Veteran should be notified at the most recent address of record, in writing, of the date, time, and location of the hearing, and such notice must be associated with the claims file.  

Any indicated development consistent with the request should be undertaken.

2.  Send the Veteran a VCAA notice letter pertaining to a claim for entitlement to service connection for bilateral hearing loss disability, and allow for a reasonable period to respond.  The RO/AMC should request that the Veteran provide sufficient information and authorization to enable it to obtain any additional evidence pertinent to the claim for service connection of bilateral hearing loss disability. After completing all indicated development, the RO should adjudicate the claim for service connection of bilateral hearing loss disability in light of all the evidence of record.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


